In the
              Court of Appeals
      Second Appellate District of Texas
               at Fort Worth
           ___________________________
                No. 02-20-00243-CV
           ___________________________

IN THE ESTATE OF KRISTY MARIE TURNBOW, DECEASED



          On Appeal from Probate Court No. 2
                  Tarrant County, Texas
           Trial Court No. 2018-PR00999-2-A


        Before Birdwell, Womack, and Wallach, JJ.
        Memorandum Opinion by Justice Birdwell
                           MEMORANDUM OPINION

      Appellant Shayla Turnbow Dunlap attempts to appeal a probate court order

related to the sale of estate property. But the order that Shayla challenges is not final

and appealable. We therefore dismiss the appeal for want of jurisdiction.

                                 I.     BACKGROUND

      This case concerns the issue of whether Appellee Steve Turnbow should be

compensated for his assistance to the estate of Kristy Marie Turnbow. In his motion

for compensation, Steve explained that he was a licensed realtor and that he had long

managed the entity that was the general partner of the family business, TPS Family

Limited Partnership. Steve alleged that when Dan White became the receiver for TPS,

he tapped Steve to help take care of TPS’s properties because of Steve’s knowledge of

the family’s holdings. One of the projects that Steve helped with, he explained, was

reducing taxes owed on a TPS property in Grand Prairie, Texas. Steve asked to be

compensated $8,204.97 because his efforts had yielded a tax savings of $27,349.89.

      Another project that Steve claimed to have assisted with was facilitating the sale

of real property in order to pay off TPS’s loans. TPS was in “dire financial straits,” he

said, and needed to sell one or more of its properties to pay off the loans, or else it

would face foreclosure. As he explained, “Again, Steve, a licensed realtor, stepped up

to the plate with the knowledge and blessing of Dan White, the Receiver, and found a

buyer” for TPS’s Grand Prairie property at a “premium” price. Steve asked the court

to award him a realtor’s commission of $67,500 on the sale.

                                           2
       According to Steve, White was not opposed to Steve’s requests for relief and in

fact believed that Steve deserved to be compensated. Steve maintained that only Shayla,

the Appellant here, was opposed to his request.

       That opposition materialized when Shayla filed an objection to Steve’s motion.

In it, Shayla raised a variety of arguments against Steve’s requested relief.1

       After hearing the evidence, the probate court granted Steve’s motion and

awarded him $8,204.97 for assisting with tax matters and $67,500 as a real estate

commission.

                                   II.    DISCUSSION

       On appeal, Shayla attacks the merits of the trial court’s order granting Steve

compensation. Steve responds that the order in question was not a final judgment, and

thus this court is without jurisdiction to hear the appeal. We agree with Steve.

       “Except as specifically otherwise provided by law, there may be only one final

judgment.” Ventling v. Johnson, 466 S.W.3d 143, 149 (Tex. 2015). Probate proceedings

present an exception to the one-final-judgment rule. De Ayala v. Mackie, 193 S.W.3d

575, 578 (Tex. 2006) (op. on reh’g). “[I]n such cases, multiple judgments final for




       1
         Shayla argued that Steve had already been determined to have no right to the
estate’s property; that any compensation to Steve should be offset for damages he had
previously visited upon the estate and its beneficiaries; and that Steve was not a licensed
real estate broker or tax consultant, such that any compensation for his services was
illegal.

                                             3
purposes of appeal can be rendered on certain discrete issues.” Id. (internal quotation

omitted).

      To determine whether an order is final under the Texas Estates Code and

therefore appealable, we apply a two-part test:

      If there is an express statute . . . declaring the phase of the probate
      proceedings to be final and appealable, that statute controls. Otherwise,
      if there is a proceeding of which the order in question may logically be
      considered a part, but one or more pleadings also part of that proceeding
      raise issues or parties not disposed of, then the probate order is
      interlocutory.
Crowson v. Wakeham, 897 S.W.2d 779, 783 (Tex. 1995).

      Sales of estate property fall under the first part of this test, because “the

legislature has created a comprehensive statutory scheme to govern this phase of the

proceedings” and its appealability. Okumu v. Wells Fargo Bank, N.A., No. 2-09-384-CV,

2010 WL 87735, at *3 (Tex. App.—Fort Worth Jan. 7, 2010, no pet.) (per curiam) (mem.

op.). See generally Tex. Est. Code Ann. §§ 356.001–.655. The statute describes the steps

involved in the sales phase of estate administration: the application to authorize sale,

an order authorizing sale, a report of sale, an inquiry by the court into the manner of

sale, and lastly a court decree approving or disapproving the report of sale. Okumu,

2010 WL 87735, at *3 (citing In re Estate of Bendtsen, 229 S.W.3d 845, 848 (Tex. App.—

Dallas 2007, no pet.)). Under the statute, it is the last of these steps that constitutes a

final and appealable judgment: “The court’s action in approving or disapproving a

report under Section 356.551 has the effect of a final judgment.” Tex. Est. Code Ann.



                                            4
§ 356.556(c). And because the statutory scheme is comprehensive, this court 2 and other

courts3 have refused to consider appeals of sale-related orders other than decrees

approving or disapproving the report of sale.

      The order that Shayla attempts to appeal is not a decree approving or

disapproving the report of sale, and it did not precede any such decree, such that it

would have merged into a final judgment. See Bonsmara Nat. Beef Co., LLC v. Hart of

Tex. Cattle Feeders, LLC, 603 S.W.3d 385, 390 (Tex. 2020). It is thus “more like a prelude

than a finale.” De Ayala, 193 S.W.3d at 578. We conclude that the order in question is

not a final and appealable judgment. Because no statute authorizes an interlocutory

appeal under these circumstances, we lack jurisdiction to hear the appeal. See Bella

Palma, LLC v. Young, 601 S.W.3d 799, 801 (Tex. 2020). In light of this holding, we do

not consider Shayla’s issues concerning the merits.




      2
       See Okumu, 2010 WL 87735, at *3.
      3
        See Guardianship of Landgrebe, No. 13-20-00476-CV, 2020 WL 7294613, at *3
(Tex. App.—Corpus Christi–Edinburg Dec. 10, 2020, pet. denied) (mem. op.); In re
Estate of Hill, No. 09-13-00022-CV, 2013 WL 6044404, at *1–2 (Tex. App.—Beaumont
Nov. 14, 2013, no pet.) (mem. op.); Estate of Bendtsen, 229 S.W.3d at 848.

                                            5
                                 III.   CONCLUSION

      Since the sale and its terms must ultimately be approved by the court, any

appellate complaint is premature under the circumstances. We dismiss the appeal for

want of jurisdiction. See Tex. R. App. P. 43.2(f).

                                                     /s/ Wade Birdwell

                                                     Wade Birdwell
                                                     Justice

Delivered: October 21, 2021




                                            6